






Exhibit 10.1







SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

(Effective January 1, 2006)

Directors of Marshall & Ilsley Corporation (“M&I” or the “Company”) who are not
employees are paid a retainer fee of $35,000 per year.  In addition,
non-employee directors receive a fee of $1,500 for each Board meeting which they
attend and $1,500 for each committee meeting which they attend.  The chair of
the Audit Committee is paid a retainer fee of $10,000 per year.  The chairs of
the Compensation and Human Resources, Nominating and Corporate Governance,
Retirement Investment and Risk Management Committees are paid a retainer fee of
$7,500 per year.  Mr. Urdan is also paid $5,000 per year to act as presiding
director at the non-management executive sessions of the Board.  M&I has
established a deferred compensation plan for its directors.  Under such plan,
all or part of the fees received by a director may be deferred at the election
of the director.  Amounts deferred may be allocated to one of two accounts as
selected by the participating director:  (i) a Company common stock (the “Common
Stock”) account or (ii) a cash account, earning interest at a rate equal to that
earned on U.S. Treasury Bills with maturities of 13 weeks.  Payment of benefits
from the Common Stock account is made in shares of Common Stock.  The deferred
compensation plan also allows directors to defer the receipt of shares issued
upon the exercise of stock options, but only to the extent allowable under
Section 409A of the Code.  Deferred amounts are payable to a participating
director at the election of the participating director.  The election choices
for 2005 plan year deferrals range from lump sum distribution after termination
to five or ten annual installments after termination of service.  Messrs.
Jacobs, Johnson, Kellner, Mellowes, Meyer, O’Toole, Schaefer and Urdan elected
to defer compensation under the plan during 2004.  Directors of M&I who are also
directors of subsidiaries of M&I receive compensation from such subsidiaries in
varying amounts based on the director compensation schedule of such
subsidiaries.  Directors of subsidiaries of M&I may also elect to defer
compensation under the plan.

Directors of M&I who are not employees of M&I or its subsidiaries also
participate in the Company’s stock option plans.  On the date of each Annual
Meeting of Shareholders, each participant in the plan elected or re-elected as a
director at such Annual Meeting receives an option for that number of shares of
Common Stock equal to the multiple of 5,000 and the number of years in the term
to which such participant has been elected.  In addition, a participant who is
appointed to fill a vacancy on the Board of Directors, or a director who becomes
a participant because such director ceases to be employed by the Company or its
subsidiaries, will receive, on the date of the next Annual Meeting, an option
for that number of shares of Common Stock equal to a multiple of 5,000 and the
number of years remaining in such participant’s term as a director of the
Company.  Under the terms of this plan, the option price per share will not be
less than 100% of the fair market value of the shares on the date the option is
granted, the options will not be exercisable more than 10 years after the date
of grant, and the options will terminate no later than three years after the
participant ceases to be a director of the Company for any reason.  Such options
may be exercised at any time after they are granted.  The exercise price of an
option may, at the participant’s election, be paid in cash or previously owned
shares of Common Stock or a combination thereof.

M&I allows directors and their spouses incidental use of Company aircraft for
personal purposes.  Under this incidental use arrangement, the director and the
director’s spouse are allowed to use otherwise unoccupied space on Company
aircraft for a flight which was otherwise scheduled.







